DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-27 and 31-33 in the reply filed on March 8, 2021 is acknowledged.
Claim Objections
Claim 21 is objected to because of the following informalities:  non-alcoholic fatty liver disease should be recited prior to abbreviating with NAFLD.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 21, 23, and 25-27, the claims are indefinite because they refer to tables in the specification (see MPEP 2173.05(s)).  As set forth in the MPEP, incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is not practical to define the invention in other words (MPEP 2173.05(s)).  The Examiner notes that Applicant 
Claim 21 recites the limitation "the values" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the body mass index" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the values" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exceptions in a manner 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-26 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldstein et al., (US 2013/0056630).
For claims 21 and 23, Feldstein et al., teach a method of predicting, detecting, or monitoring non-alcoholic steatohepatitis in a subject with or suspected of having NAFLD (paragraph 0008) comprising determining the levels of one or more metabolic markers (paragraphs 0037, 0046) in a sample from a subject (paragraph 0040), comparing the metabolic markers to a control group (paragraphs 0041, 0042), and diagnosing the subject with NASH based on the outcome of introducing the metabolic markers into a logistic regression model (paragraph 0121).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) in which the claim does not recite any specific metabolic markers measured in the sample.  As such, the Examiner contends that any metabolic markers taught by the prior art meets the claim limitations.
For claim 22, Feldstein et al., teach the control group comprising healthy individuals (paragraphs 0041, 0042).
For claim 24, Feldstein et al., teach incorporating BMI into the logistic regression model (paragraph 0121).
For claims 25 and 26, Feldstein et al., teach utilizing a logistic regression model (paragraph 0121) which is identical to the analysis recited in the claims.
For claim 31, Feldstein et al., teach utilizing a serum sample (paragraph 0040).
For claims 32 and 33, Feldstein et al., teach fractionation by liquid chromatography and determining metabolite levels by mass spectrometry (paragraphs 0062, 0119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al., (US 2013/0056630) in view of Oresic et al., (Diabetologia, 2013, 56:2266-2274).
Regarding claim 27, Feldstein et al., teach a method of predicting, detecting, or monitoring non-alcoholic steatohepatitis in a subject with or suspected of having NAFLD 
Oresic et al., teach diagnosis of NAFLD wherein serum molecular lipids are measured and analyzed with a logistic regression model to diagnose NAFLD (Abstract, Diagnostic Model page 2269, Results page 2269).  Oresic et al., teach that it is advantageous to measure serum lipids for diagnosis of NAFLD as a means of developing a laboratory test for NAFLD, and to determine a biomarker profile to predict NAFLD and liver fat content based on routinely available clinical and laboratory data (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feldstein et al., wherein serum lipids are utilized to diagnose NAFLD in order to develop a laboratory test for NAFLD and to determine a biomarker profile to predict NAFLD as taught by Oresic et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        

/BRIAN R GORDON/Primary Examiner, Art Unit 1798